                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE



 UNITED STATES OF AMERICA                                 )
                                                          )
                                                          )
 v.                                                       )       No. 2:20-CR-65
                                                          )
 EMORY JACKSON                                            )

                                                  ORDER

         This matter is before the Court on defendant’s Motion to Continue Trial, [Doc. 88]. The Court held

 a May 24, 2021 in-person hearing on the motion, during which, the government stated on the record that it

 does not oppose defendant’s motion. Defendant avers additional time is needed for defendant to investigate

 and gather evidence. [Id.]. Under these circumstances, counsel has not had a reasonable amount of time

 in which to prepare adequately for a June 2021 trial. The Court finds that this delay is in the interest of

 justice pursuant to 18 U.S.C. § 3161(h)(7)(A).

         For those reasons, defendant has shown good cause to grant the relief requested in the motion. The

 Court concludes defendant has not had enough time to retain a criminal investigator to ascertain the

 whereabouts of two potential witnesses, interview the aforementioned witnesses, and to inspect the two

 firearms at issue from the Tennessee Bureau of Investigation. Further, notwithstanding the exercise of due

 diligence, counsel has not had sufficient time to conduct the necessary investigations in preparation for

 trial. See 18 U.S.C. § 3161(h)(7)(B)(ii). As a result, counsel has not had a reasonable amount of time in

 which to prepare adequately for the trial itself or even to determine the need to file pretrial motions.

 Defendant’s motion is GRANTED. See 18 U.S.C. § 3161 (h)(7)(B)(i), (ii).

         The Court hereby notifies the parties that the trial will commence on Tuesday, September 7, 2021

 at 9:00 a.m. at the James H. Quillen United States Courthouse in Greeneville, Tennessee in Courtroom 420

 before the Honorable J. Ronnie Greer. It is hereby ORDERED that the Lafler-Frye hearing is set for

 Tuesday, September 7, 2021 at 8:30 a.m. Additionally, all subpoenas previously issued in this case shall


                                                     1

Case 2:20-cr-00065-JRG-CRW Document 90 Filed 05/24/21 Page 1 of 2 PageID #: 295
 remain in effect and should reflect the trial time of September 7, 2021 at 9:00 a.m. The pretrial motion

 deadline is August 3, 2021, and the plea deadline is now August 24, 2021. Requests for special jury

 instructions are to be submitted five (5) days before trial.

         For the reasons stated above, all time between the filing of this order and the new trial date

 identified above is hereby declared “excludable time” under the Speedy Trial Act. The ends of justice

 served by the granting of this continuance outweigh the best interests of the public and Defendant in a

 speedy trial. See 18 U.S.C. § 3161(h)(7)(A). All provisions in the Order on Discovery and Scheduling not

 explicitly amended by this order shall remain in effect.

         So ordered.

         ENTER:


                                                                     s/J. RONNIE GREER
                                                                UNITED STATES DISTRICT JUDGE




                                                        2

Case 2:20-cr-00065-JRG-CRW Document 90 Filed 05/24/21 Page 2 of 2 PageID #: 296
